Citation Nr: 9904588	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
disability of the left sacroiliac joint, characterized as 
degenerative arthritis due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel




INTRODUCTION

The veteran had active service from April 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
degenerative arthritis due to trauma of the left sacroiliac 
joint and assigned a 10 percent disability evaluation, 
effective March 29, 1991.  In a rating decision dated in 
March 1998, the RO increased the assigned disability 
evaluation to 40 percent, effective back to March 29, 1991.  
Although that increase represented a substantial grant of 
benefits, the United States Court of Veterans' Appeals 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Moreover, the veteran, through 
his representative, has expressed a specific desire to 
continue the appeal. 

The Board notes that in his substantive appeal, received in 
June 1997, the veteran checked "YES," on VA Form 9, 
indicating his desire to appear personally at a hearing 
before a member of the Board, and specifying that he would 
appear at a local VA office.  In an earlier statement, 
received in October 1996, the veteran requested a personal 
hearing "with a hearing officer."  

In August 1997, the RO requested clarification from the 
veteran relevant to what type of hearing he desired.  Per a 
Report of Contact, dated in August 1997, the veteran 
indicated he desired a personal hearing.  Accordingly, the RO 
scheduled and the veteran appeared for a hearing conducted by 
an RO Hearing Officer in September 1997; a transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A sacro-iliac joint disability is manifested by x-ray 
evidence of arthritis, positive Goldthwaite's sign, spasm, a 
limitation of lumbar motion and complaints of pain, without 
evidence of fracture, ankylosis or neurologic involvement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
sacro-iliac joint disorder, characterized as degenerative 
arthritis due to trauma, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5010, 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in April 
1968 he sustained injuries to include bilateral pelvic 
fractures of the pubic and ischial rami while resisting 
hostile forces in Vietnam.  He was awarded the Purple Heart.  
X-rays showed slight displacement of the pubic fracture on 
the left.  A record dated in August 1968 states that there 
was no definite evidence of nerve involvement, but that the 
veteran complained of pain.  X-rays conducted in November 
1968 showed old, healed pubic fractures.  In July 1969, the 
veteran complained of thigh and coccyx pain and discomfort in 
the right and left hips.  The report of medical history 
completed in February 1970 indicates that there were no 
sequelae for the veteran's bilateral pubic fracture.  

In July 1970, the RO granted service connection and assigned 
a 10 percent evaluation for residuals of a fractured pelvis, 
with secondary left hip weakness.  

The report of VA examination conducted in June 1970 notes a 
prominence of the sacroiliac joint on the left and a slight 
pelvic tilt to the left.  X-rays showed a healed fracture of 
the left hemipelvis involving the pubic rami and sacroiliac 
joint with rotation inward of the left hemipelvis, stated to 
produce widening of the sacroiliac joint on the left.  The VA 
examiner stated that the veteran "may develop post-traumatic 
arthritis of the left sacroiliac joint."

In February 1986, E.B., M.D., evaluated the veteran for 
complaints of "progressive back distress."  The veteran 
specifically reported increased difficulty climbing ladders, 
lifting and doing general carpentry work.  Lower extremity 
strength, reflexes and sensory testing were normal.  There 
was evidence of moderate paravertebral muscle spasm, most 
marked in the left upper and right side of the lumbar spine.  
The veteran was able to bend over and touch his toes without 
difficulty.  Dr. E.B. stated that the veteran "has 
progressive disability in his back associated with his injury 
in the service."

In July 1986, B.V., M.D., evaluated the veteran for back and 
leg complaints.  The veteran reported working as a carpenter 
in the past and indicated that in the last one and one-half 
years he had been unemployed except for occasional jobs.  The 
veteran was able to bend to six inches from the floor.  He 
demonstrated good extension, rotation and lateral bending.  
There was evidence of slight tenderness to palpation in the 
mid-thoracic region.  Straight leg raising was negative 
bilaterally.  Strength, sensation and reflexes were normal in 
both extremities.  X-rays showed minimal thoracic arthritis.

On March 29, 1991, the RO received the veteran's claim of 
entitlement to service connection for a "condition of the 
skeletal system."  

VA outpatient records dated in April 1991 show a clinical 
diagnosis of low back pain secondary to arthritis.  The 
veteran's back pain was described as minimal at that time.  
He denied pain radiating into his legs.  Exercises were 
recommended.

In November 1991, the veteran reported for VA examination.  
He complained of pain in the sacrum and aching in his legs, 
without a pattern and without consistent recurrent symptoms.  
The veteran evidenced a good range of low back motion, 
without particular complaints of pain or discomfort.  X-rays 
of the lumbar and thoracic spine were interpreted as normal.  

In October 1993, the veteran testified before a member of the 
Board.  He reported having constant slight back pain of 
several days' duration on an intermittent basis, and a 
limitation of back motion.  He denied pain radiating down his 
legs.  Transcript at 2-3.  

In September 1995, the veteran underwent physical examination 
by J.B., M.D.  He complained of a generalized ache in the 
lumbar spine.  He had 75 degrees lumbar flexion, extension to 
20 degrees and 25 degrees of lumbar tilt bilaterally.  Lower 
extremity strength was normal bilaterally.  Thoracic and 
lumbar spine x-rays were normal.  X-rays showed significant 
degenerative changes about the left sacroiliac joint.  Dr. 
J.B. opined that "the left sacroiliac joint was dislocated 
at the time of the left pubic and ischial fractures."  Dr. 
J.B. stated that the veteran "developed a moderate to severe 
degenerative arthritic process in the left sacroiliac joint 
that I think is causing the 'back pain.'....I do feel that the 
sacroiliac degenerative changes are related to the S/C injury 
of 1967 or 1968."

In February 1996, the Board granted service connection for 
degenerative arthritis of the left sacro-iliac joint.  The RO 
implemented that decision in March 1996, stating that such 
was considered "an inextricable part of the underlying 
residuals of fracture of left pubic and ischial rami for 
which the current 10 percent evaluation is properly 
assigned."  The veteran disagreed, arguing that a separate 
rating was warranted for his left sacroiliac arthritis.  

In an August 1996 rating decision, the RO, separately 
established service connection for degenerative arthritis due 
to trauma of the left sacroiliac joint and assigned a 
10 percent disability evaluation, effective March 29, 1991.  

In December 1996, the veteran reported for VA examination.  
He was able to heel-and-toe walk.  The veteran was able to 
easily forward flex to past 90 degrees; he had difficulty 
returning to an erect position.  He had extension greater 
than 20 degrees, rotation to 90 degrees bilateral, and 
lateral bending to greater than 30 degrees bilaterally.  
Straight leg raising was to 90 degrees bilaterally.  The 
veteran had difficulty with resistance testing on the right 
leg, but without pain.  The veteran was able to bring his 
knees to his chest, but when straightening them out, with 
downward pressure, there was spasm and pain in his back.  
There was no evidence of muscle loss or atrophy in the lower 
extremities.  The impression was possible arthritic 
degeneration of the sacroiliac joint as evidenced by positive 
Goldthwaite's sign.  

In May 1997, C.K., M.D., examined the veteran for complaints 
of low back pain and discomfort.  Dr. C.K. opined that the 
veteran's arthritis in the lower sacroiliac area was directly 
related to his service injury and that if "evaluated under 
the AMA guidelines, that the percentage points would probably 
exceed 60% at this time, taking into account the amount of 
damage he has as demonstrated on his x-rays."  In a letter 
dated in June 1997, Dr. C.K. related that the veteran 
complained of repeated bouts of severe muscle spasm over the 
lower back when his sacroiliac joints were aggravated and 
irritated.  Dr. C.K. commented that such would be a common 
complaint and that such findings would be "very compatible 
with the injury."

In a letter dated in July 1997, the veteran's employer 
indicated that the veteran had problems with his back that 
kept him from working at least one day a week.  In September 
1997, the veteran's former spouse indicated that the veteran 
had difficulty with pain in his back and that he was not able 
to perform a lot of physical acts.

In September 1997, the veteran presented testimony at a 
personal hearing.  The veteran argued that his disability was 
manifested by degenerative changes, a positive Goldthwaite's 
sign, pain and spasm, with swelling.  Transcript at 1.  He 
stated that he was employed in maintenance, mowing lawns and 
maintaining the grounds and equipment, being physically 
active every day.  Transcript at 2.  The veteran reported 
treating his symptoms with pain pills.  Transcript at 3.  The 
veteran specifically cited the 60 percent disablement opined 
by Dr. C.K. as the evaluation suited to his disability.  
Transcript at 6.  

In November 1997, the veteran underwent an official 
orthopedic examination for VA compensation purposes.  He 
reported being off work from seasonal employment as a 
maintenance foreman on a ranch.  He complained of back pain, 
worse upon awakening and progressing throughout the day as he 
became more active.  He denied radicular symptoms into the 
lower extremities, and denied numbness or tingling in the 
toes or feet.  Twisting and lifting aggravated his problem 
and repeated bending was cited as difficult.  

Examination revealed a slight limp due to antalgic complaints 
around the left sacro-iliac area.  There was tenderness 
localized around the left sacro-iliac area and somewhat 
around the lower lumbar area on the mid-line to percussion.  
Straight leg raising was negative bilaterally for sciatic 
irritability in both the supine and sitting positions.  The 
veteran had flexion to 50 percent of normal and extension to 
70 percent of normal.  Right and left lateral bending were 
restricted and resulted in a certain amount of low back 
irritation.  Lower extremities motor and sensory function 
were normal.  There was no palpable muscle irritability and 
no palpable low back spasm.  X-rays showed progressive 
osteoarthritis of the left sacro-iliac joint since x-ray in 
October 1991.  The impression was post traumatic 
osteoarthritis of the left sacro-iliac joint and lumbosacral 
myofascitis secondary to mechanical forces related thereto.  
The examining physician commented that the type of activity 
the veteran was involved in as a ranch maintenance worker and 
even his activities of normal daily living were affected by 
motions and movement of the left sacro-iliac area.  Work 
recommendations included that the veteran not be involved in 
significant lifting, repetitive bending, prolonged walking 
and standing.  

In a rating decision dated in March 1998, the RO increased 
the assigned disability evaluation to 40 percent, effective 
back to March 29, 1991.

Criteria & Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In each case, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).  

In Fenderson v. West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

In this case, the veteran's service-connected degenerative 
arthritis due to trauma of the left sacroiliac joint is 
currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5292.  38 C.F.R. § 
4.27 (1998) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The 40 percent disability evaluation 
has been in effect throughout the entire service connection 
period.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The currently assigned 40 percent is in excess of the maximum 
warranted under Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5292 is the provision 
governing evaluations based on limitation of motion of the 
lumbar spine.  Slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  The currently assigned 40 percent evaluation is 
the maximum evaluation provided under Diagnostic Code 5292.

Also potentially relevant is 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertains to lumbosacral strain.  Under that 
diagnostic code, slight subjective symptoms are evaluated as 
zero percent disabling.  Characteristic pain on motion 
warrants assignment of a 10 percent evaluation.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  Where symptoms are severe with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent evaluation is warranted.  Id.  Again, 
the currently assigned 40 percent is the maximum available 
under that code.

In short, in the instant case the veteran is in receipt of 
the maximum, or greater than maximum schedular evaluations 
under all the diagnostic codes set out above.  Thus, the 
Board will discuss whether separate evaluations are warranted 
under one or more of the aforementioned diagnostic codes.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this case, the competent and probative medical evidence 
reflects that the sacroiliac disability is manifested by a 
limitation of lumbar motion, spasm, pain, a positive 
Goldthwaite's sign, and degenerative changes as shown on x-
ray.  The Board notes that each of those symptoms is set out 
and contemplated under Diagnostic Code 5295.  As the 40 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, contemplates the symptomatology set out 
in Diagnostic Codes 5010 and 5290, the Board is of the 
opinion that the veteran's service-connected sacro-iliac 
arthritis is more appropriately rated as analogous to 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 413-4 (1995).  Furthermore, as that 
code includes consideration of the symptoms listed under 
Diagnostic Codes 5010 and 5292, separate evaluations would 
violate the rule against pyramiding.  Thus, no increased or 
separate evaluation is warranted based on the above 
diagnostic codes or schedular provisions.

The Board has also considered the provisions of 38 C.F.R. 
§§4.40, 4.45, 4.59 (1998).  Disability of the musculoskeletal 
system is the inability to perform normal working movement 
with normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  


Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the 
Court held that where a diagnostic code is not predicated on 
a limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 is not warranted in this case. 

The Board acknowledges that a higher disability evaluation is 
available under the Schedule for disabilities of the spine.  
For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5286, 
pertaining to lumbar ankylosis, a 100 percent evaluation is 
warranted for complete bony fixation of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints, and a 60 percent evaluation is warranted for 
ankylosis at a favorable angle.  Id.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As the veteran's spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (1998) is not warranted in this case.  

The Board also notes 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998), which pertains to residuals of vertebral fractures.  
Under that code, a 100 percent evaluation is warranted with 
cord involvement, where the veteran is bedridden, or where he 
requires long leg braces. Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation is warranted where there is no cord involvement, 
but there is abnormal mobility requiring use of a neck 
brace/jury mast.  

The competent medical evidence in this case does not show 
that the veteran suffered any cord involvement; nor does such 
evidence show that he is bedridden, requires long leg braces, 
has abnormal mobility or requires the use of a neck brace.  
Thus, an increased evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is not warranted.  The Board further 
notes that Diagnostic Code 5285 states that in cases where 
lesser residuals are rated in accordance with definite 
limited motion or muscle spasm, a 10 percent evaluation 
should be added for demonstrable deformity of a vertebral 
body.  The claims file is absent competent evidence of such 
deformity to warrant the assignment of an additional 10 
percent evaluation under Diagnostic Code 5285.  38 C.F.R. § 
4.71a.

Finally, the Board notes that 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998), which pertains to intervertebral disc 
syndrome, provides for a 60 evaluation where there is 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.  
In this case, the competent and probative medical evidence, 
to include the historical medical evidence and the most 
recent VA examination report, is absent diagnoses of 
intervertebral disc syndrome or any objective evidence, per 
examination or diagnostic testing, of neurologic involvement 
to warrant application of Diagnostic Code 5293.  Thus, no 
higher or separate evaluation is warranted under that 
diagnostic code.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order in this case.  

The Board recognizes that the veteran has complained of 
increased difficulties doing work as a ranch hand.  The Board 
further acknowledges that medical professionals have noted 
that the veteran's back problems are progressive in nature 
and that his every day activities, to include his employment, 
are affected by his sacro-iliac symptoms.  The veteran's 
employer has offered a statement to the effect that the 
veteran misses approximately one day per week of work due to 
his back problems.  However, despite his complaints of being 
unable to work some days during periods of exacerbation, he 
has been able to continue to work.  

At the time of his hearing the veteran also reported being 
physically active nearly every day.  Here, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the 40 percent schedular 
evaluation currently assigned to the veteran's sacro-iliac 
disability.  

What the veteran has not shown in this case is that his 
sacro-iliac symptoms, in and of themselves, result in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

There is no indication that the veteran's sacro-iliac 
disability now causes or has in the past caused marked 
interference with his employment beyond that contemplated by 
the Schedule, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the sacro-iliac region/spine; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim, to include in 
connection with a personal hearing.  

The Board acknowledges the veteran's specific contention that 
he warrants assignment of a 60 percent disability evaluation 
as per a private physician's assessment.  However, as set out 
herein, the diagnostic codes most pertinent to the veteran's 
disability do not provide for a 60 percent, or higher, 
evaluation, or, the competent evidence of record does not 
reflect that he meets the criteria for a 60 percent 
disability, or higher, as defined under alternate diagnostic 
codes.  

The Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all the evidence, to include the service 
medical records and the records of post-service medical 
treatment to date.  A disability evaluation in excess of 40 
percent was denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.  

Finally, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

An evaluation in excess of 40 percent for disability of the 
left sacroiliac joint, characterized as degenerative 
arthritis due to trauma, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

